DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the filing on 9/15/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Bradley Baugh on 6/7/2022. 
The claims should be amended to read as follows:
1.	(Currently Amended) A method for implementing a connection broker-free virtual desktop infrastructure (VDI) environment, the method comprising:
at a dynamic host configuration protocol (DHCP) server, enabling custom DHCP options comprising a Current Remote Server (CRS) configuration setting, a VDI pool incrementing setting that utilizes a CRS round-robin list, and a VDI pool removal setting;
in response to a first template being applied to virtual desktops, one or more of the custom DHCP options causing the DHCP server to perform steps comprising:
enabling a client device to remotely access a virtual desktop that is associated with a pool of virtual desktops that are ordered according to the CRS configuration setting;
in response to granting access to the virtual desktop, incrementing a CRS value in the CRS round-robin list to a subsequent virtual desktop to identify a next virtual desktop for access by a next client device; and
in response to at least one of denying access to the virtual desktop or determining that a virtual machine resource utilization has been exceeded, removing the virtual desktop from the CRS round-robin list; and
in response to a second template being applied to client devices, one or more of the custom DHCP options causing the DHCP server to perform steps comprising:
in response to receiving from the client device a DHCP broadcast request that comprises a request to communicate the CRS value, broadcasting the CRS value; and
unless a CRS is not available or not enabled, granting access to the virtual desktop that is currently active according to the VDI pool incrementing process.

9.	(Currently Amended) A method for connecting client devices to remote desktops in a connection broker-free virtual desktop infrastructure (VDI) environment, the method comprising:
in response to a client device being granted access to a virtual desktop based on a Current Remote Server (CRS) value that is associated with a CRS round-robin list, the CRS value having been broadcast to the client device by a dynamic host configuration protocol (DHCP) server, the DHCP server performing steps comprising: 
using a VDI pool incrementing process to increment the CRS value to a next virtual desktop in the CRS round-robin list; and 
broadcasting the CRS value to client devices in an endpoint device estate; and
in response to at least one of a virtual machine (VM) resource utilization being exceeded or the client device being denied access, performing steps comprising: 
removing the virtual desktop from the round-robin CRS list; 
incrementing the CRS value; 
diverting a login request to the next virtual desktop in the CRS round-robin list; and
in response to all virtual desktops having been removed from the round-robin CRS list, broadcasting to the client devices a message indicating an unavailability of the virtual desktops.

Allowable Subject Matter
Claims 1-20 are allowed.
In interpreting the claims, in light of the specification and the applicant’s amendments in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior arts of record, those searched for and reviewed do not teach all of the limitations of the independent claims. The prior arts of record reviewed deal with broker implemented processes and do not teach a customized DHCP server running the process steps recited in the independent claims in the manner and sequence recited. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441